                                                  LAW OFFICES OF

                                            JEFFREY LICHTMAN
                                                 I I EAST 44 TH STREET

                                                      SUITE 501

                                             NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                               www.jeffreylichtman .com
                                                                                                  PH : (212) 581 - 1001
JEFFREY EINHORN                                                                                   FX : (2 I 2) 58 I -4999
PAUL TOWNSEND
                                                   April 16, 2019

      BYECF
      Hon. Roslynn R. Mauskopf
      United States District Judge
      225 Cadman Plaza East
      Brooklyn, New York 11201

             Re:     United States v. Daniel Chon, 16 CR 375 (RRM)

      Dear Judge Mauskopf:

              I am writing on behalf of defendant Daniel Chon to respectfully request a modification of
      the defendant's conditions of supervised release which would permit him to travel to Spain from
      June 4 through June 12,2019 with friends in order to celebrate his third year of sobriety. The
      government, by AUSA Jonathan Siegel, has no objection to this request, and his probation officer
      has approved this trip. Of course, should Your Honor approve this application, Mr. Chon will
      provide his probation officer with a detailed itinerary.

              By way of background, Mr. Chon was sentenced by Your Honor on December 14, 2016
      to a period of 37 months imprisonment and three years of supervised release. Mr. Chon
      completed his term of incarceration without incident and was released to the care of Probation
      some six months ago, also without incident. Recently, he was placed on the low-risk, non-
      reporting form of probation, and he has been permitted to travel domestically for work. During
      this time, Mr. Chon has also abided by his rehabilitation requirements and restitution payments
      of$823 per month. Finally, the expense of the trip will be borne by Mr. Chon' s friends, who
      wish to encourage his continued sobriety.
JEFFREY LICHTMAN
  Hon. Roslynn R. Mauskopf
  April 16,2019
  Page 2


         Thank you for your consideration on this application. I remain available for a conference
  should Your Honor deem it necessary.


                                              Respectfully submitted,



                                              Jef~~bnan
  cc:    Jonathan Siegel, Esq. (by ECF)
         Assistant United States Attorney


         So Ordered:



         Hon. Roslynn R. Mauskopf, U.S.DJ.
